DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 5, 7, 9, 12, 14 and 26 is/are objected to because of the following informalities:
At line 9 of claim 1, “on the second” should be replaced with “on a second”.
At line 12 of claim 1, “to a second” should be replaced with “to the second”.
At line 15 of claim 1, “on either” should be replaced with “on said either”.
At line 4 of claim 5, “the absence” should be replaced with “an absence”.
At line 4 of claim 7, “the radius” should be replaced with “a radius”.
At line 4 of claim 9, “the radius” should be replaced with “a radius”.
At line 4 of claim 12, “the radius” should be replaced with “a radius”.
At line 1 of claim 14, “the device” should be replaced with “the coupling device”.
At line 2 of claim 14, “each additional” should be replaced with “each of the additional”.
At line 14 of claim 26, “portion” should be replaced with “portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 9, 11-15 and 20-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to the newly added limitation “a radial section majority of each of the balls being directly in contact against arcuate internal portions of the shafts”, the subject matter does not comply with the written description requirement and is considered new matter.  The terminology “radial section majority” does not appear in the original specification and as such is not clearly defined beyond the plain meaning of the terminology which would suggest that a majority (over 50%) of the radial section of each of the balls (essentially, the surface area) being “directly in contact against” (no intervening elements or space; abutting) arcuate internal portions of the shafts (Examiner notes that “internal” would appear to only apply to the outer shaft as the inner shaft would have “exterior” or “external” arcuate portions”; Additionally, the “arcuate…portions” appear to be the raceways which are already recited, this will be addressed as a 112(b) as well).  Examiner notes that the language does not appear to be met by the disclosed structure as there are points of contact (Reference is made to Figure 5) not complete surface contact (Reference is made to Paragraphs 0045).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7, 9, 11-15 and 20-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-7, 9, 11-15 and 20-26, the terminology “arcuate internal portions of [both of] the shafts” renders the limitations indefinite as it appears to be a double inclusion (claiming the same element more than once; the usage of a different naming scheme compounding the issue; Reference is made to MPEP 2173.05(o)) of the wrap-around raceway and oblique raceway elements.
Claim(s) 6 depend(s) from “claim further comprising” which renders the limitations indefinite, for the purposes of examination the claim will be taken as depending from claim 1.
In claim 23, “the arcuate internal portion of the groove” renders the limitations indefinite as the portion the balls contact is not “of the groove”.
At line 4 of claim 24 and at lines 19-20 of claim 26, “where they contact” should be replaced with the elements that “they” reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13-14 and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fevre et al. (US Publication 2013/0079165).
In regards to claim(s) 1-7, 11 and 13-14, Fevre et al. discloses the claimed limitations including a coupling device (7) comprising two coaxial shafts (1,2) capable of rotating about a reference axis of the coupling device, the two coaxial shafts being composed of a tubular outer shaft (2) and an inner shaft (1), the coupling device further comprising:
a play take-up ball guide (Reference is made to Figure 4), comprising:
a wrap-around raceway (32) extending parallel to the reference axis and formed on a first (2) of the two coaxial shafts, the wrap-around raceway being formed on either side of a reference plane of the coupling device, the reference plane containing the reference axis;
an oblique raceway (31,45) formed on a second of the two coaxial shafts (1) extending parallel to the reference axis;
a play take-up rail (45), the play take-up rail being fixed in translation parallel to the reference axis with respect to the second (1) of the two coaxial shafts (1,2) and movable with respect to the second of the two coaxial shafts parallel to a plane perpendicular to the reference axis, and comprising a complementary raceway (46), the oblique raceway and the complementary raceway being located on either side of the reference plane and facing towards the reference plane (Reference is made to Figure 4); and
a row (20) of balls (3) positioned to run parallel to the reference axis on the wrap-around raceway, the oblique raceway and the complementary raceway, to guide the two coaxial shafts with respect to each other in translation parallel to the reference axis, the balls of the row of balls each having a ball center positioned along an alignment axis parallel to the reference axis and located in the reference plane (Reference is made to Figures 1-4 and Paragraph 0051);
a portion of the radial section of each of the balls being directly in contact against arcuate portions of the shafts;
wherein the play take-up rail is in contact with a curved contact surface of a groove on the inner shaft (Reference is made to Figure 4);
wherein the play take-up rail is in contact with a curved contact surface of a groove within the outer shaft (Reference is made to Figure 11);
wherein the play take-up rail is located on only a single side (lower side) of each of the balls (Reference is made to Figure 4);
further comprising at least one elastic member (70 and/or 80) loading the play take-up rail (45) in a direction of support against the row (20) of balls (3), parallel to a transverse plane perpendicular to the reference axis such that in the absence of torque exerted about the reference axis between the two coaxial shafts, the wrap-around raceway, the oblique raceway and the complementary raceway apply support forces on the balls of the row of balls having components in the transverse plane that balance each other, and that the two coaxial shafts are fixed to each other in rotation about the reference axis (Examiner notes that if there were an imbalance of forces it would generate motion; as the limitations do not require the loading to be solely along the recited axis, the prior art meets the recitation; Reference is made to Paragraphs 0012-0013);
further comprising a single elastic member (70) solely located on a single side (lower side) of each of the balls (3) and being supported against a support surface of a groove within one of the two coaxial shafts (Reference is made to Figure 4);
wherein the oblique raceway has, in cross-section in a cutting plane perpendicular to the reference axis, a concave profile (Reference is made to Figure 4) in an arc of a circle and having a radius of curvature greater than the radius of the balls in the row of balls (Reference is made to Paragraph 0055);
wherein the wrap-around raceway has, in cross-section in a cutting plane perpendicular to the reference axis, a pointed profile, comprising two sections (33,34) in an arc of a circle facing the reference plane and having a radius of curvature greater than a radius of the balls of the row of balls (Reference is made to Paragraph 0055);
wherein the outer shaft has a substantially constant cross-sectional thickness at the row of balls (Reference is made to Figure 4; Examiner notes that substantially is a relative term covered by the prior art);
wherein the coupling device further comprises at least one additional guide (guide comprising row 19), each of the at least one additional guide comprising a first additional wrap-around raceway (22) formed on the first (2) of the two shafts, a second additional wrap-around raceway formed on the second (1) of the two shafts (Reference is made to Figure 4), and a row (19) of additional balls (3) for rolling parallel to the reference axis on the first additional wrap-around raceway and the second additional raceway, each of the additional balls having two separate areas of effective contact with the first additional wrap-around raceway, and two separate areas of effective contact with the second additional wrap-around raceway (Reference is made to Figure 4; the two separate areas of effective contact separated at least by a vertical plane passing through the reference axis: Reference is made to Paragraph 0055); and,
wherein the coupling device further comprises at least one additional guide (Reference is made to Figure 5), each of the at least one additional guide (along 30) comprising a first wrap-around additional raceway formed on the first (2) of the two shafts, a second oblique additional raceway formed on the second (1) of the two shafts, a third additional raceway formed on an additional rail fixed with respect to the second of the two shafts, and a row of additional balls for running parallel to the reference axis on the first wrap-around additional raceway, the second oblique additional raceway, and the third additional raceway, each of the additional balls having two separate areas of effective contact  (divided at least along plane 30) with the first wrap-around additional raceway, at least one area of effective contact with the second oblique additional raceway, and at least one area of effective contact with the third additional raceway, and in that the play take-up rail is accommodated in a groove of the second of the two shafts, the groove having a given profile, the additional rail being accommodated in an additional groove of the second of the two shafts having a profile identical to that of the groove (Reference is made to Figure 5).

In regards to claim(s) 20-26, Fevre et al. discloses the claimed limitations including a motor vehicle steering column (Reference is made to Figure 1 and Paragraphs 0001, 0048-0050) comprising:
a steering wheel-coupled shaft (steering wheel 5);
a steering gear-coupled shaft (steering gear 8 and/or 9), an outer of the shafts surrounding a distal end of an inner of the shafts, with the inner of the shafts being linearly slidable along a reference axis (4) relative to the outer of the shafts, and the shafts being concentric and rotatable about the reference axis (Reference is made to at least Figures 1-5 and 11);
a curved raceway (e.g. upper raceway in Figures 4 or 11) extending parallel to the reference axis, the raceway being defined by radially adjacent and arcuate portions [(e.g. 32 of 2 and 31,46 of 1 of Figure 4; where the inner shaft may be considered to include one of the rails (45) as the inner shaft does not need to be considered unitary and the claims are open-ended) or (e.g. 51 of 1 and 52,66 of 2 of Figure 11; where the outer shaft may be considered to include one of the rails (45))] of the shafts; and,
an elongated rail (45) being located within a groove of one of the shafts between (a) an internal contact surface of the one of the shafts, and (b) an oppositely facing single side (e.g. lower side in Figure 4 or upper side in Figure 11) of the row of balls; and,
a radial section of each of the balls being directly in contact against arcuate portions of both of the shafts;
wherein the groove and the contact surface are part of the inner shaft (Reference is made to Figure 4);
wherein the groove and the internal contact surface are part of the outer shaft (Reference is made to Figure 11);
wherein a portion of the groove (37 of Figures 4 and 6-7 or 57 of Figures 11-12) which contacts the rail (45) has a different shape and faces a different direction as compared to the arcuate portions (46 or 66, respectively) of the groove which contacts the balls;
further comprising an elastic member (70) located between the rail and a support surface of the groove which is offset angled from, but adjacent to the internal contact surface of the groove, a width of the elastic member (at least at the point of contact with rail 45) being less than an adjacent width of the rail where they contact together, and the elastic member being only on a single side of the balls (lower side for Figure 4 and upper side for Figure 11), as is the rail;
wherein the outer of the shafts has a substantially constant cross-sectional thickness at the balls (Reference is made to Figure 4 and Examiner notes that “substantially” is a relative term).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fevre et al. in view of Bahr et al. (US Publication 2006/0053934).
In regards to claim(s) 9 and 15, Fevre et al. discloses the claimed limitations excluding the wrap-around raceway has a pointed profile having a radius of curvature greater than the radius of the balls of the row of balls and at least one axial end stop.
Bahr et al. discloses the wrap-around raceway has, in cross-section in a cutting plane perpendicular to the reference axis, a pointed profile, comprising two sections in an arc of a circle facing the reference plane, preferably having a radius of curvature greater than the radius of the balls of the row of balls (Reference is made to Figures 4-12 and Paragraph 0076; Including at least the advantages disclosed in Paragraphs 0048-0049); and,
wherein the coupling device comprises at least one axial stop (12,15) for axially stopping the play take-up rail with respect to the second (1) of the two shafts, the axial stop preferably comprising at least one insert (12) fixed to the second (1) of the two shafts or to the play take-up rail, or at least one shoulder (15) formed on the second of the two shafts and able to come into contact with the play take-up rail (Reference is made to Figure 3 and Paragraph 0115).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the raceway of Fevre et al. in view of the teachings of Bahr et al. to include a radius of curvature greater than the radius of the balls since it is a known alternative arrangement avoiding axial jerks and reducing the axial force when rotation torque is being transmitted because of the rolling and sliding contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling device of Fevre et al. in view of the teachings of Bahr et al. to include axial stops so as to preclude the assembly from overextending and falling apart or loosing ball bearing elements during use.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fevre et al. in view of Bahr et al. (US Publication 2011/0098121).
In regards to claim(s) 12 and 15, Fevre et al. discloses the claimed limitations excluding the complementary raceway has two separate areas of effective contact with each ball of the row of balls and axial stops.
Bahr et al. discloses the complementary raceway having two separate areas of effective contact with each ball of the row of balls (Reference is made to Figure 12 and Paragraphs 0018 and 0116);
wherein the complementary raceway has, in cross-section in a cutting plane perpendicular to the reference axis, a concave profile, preferably in an arc of a circle, preferably having a radius of curvature smaller than the radius of the balls in the row of balls (Reference is made to Figure 12 and Paragraphs 0018 and 0116);
wherein the coupling device comprises at least one axial stop (12,15) for axially stopping the play take-up rail with respect to the second (1) of the two shafts, the axial stop preferably comprising at least one insert (12) fixed to the second (1) of the two shafts or to the play take-up rail, or at least one shoulder (15) formed on the second of the two shafts and able to come into contact with the play take-up rail (Reference is made to Figure 3 and Paragraph 0124).
Examiner notes that Bahr et al. teaches that it is known to provide a variety of bearing faces including but not limited to convex, progressive, concave and double concavity (Reference is made to Figures and at least Paragraphs 0018, 0116 and 0129-0131).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the complementary raceway of Fevre et al. in view of the teachings of Bahr et al. to include two separate effective areas of contact since a variety of alternative bearing faces and it would have been obvious to try one of the disclosed known alternatives to reduce sliding stress while transmitting torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling device of Fevre et al. in view of the teachings of Bahr et al. to include axial stops so as to preclude the assembly from overextending and falling apart or loosing ball bearing elements during use.


Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
Regarding the newly added limitations directed to “a radial section majority of each of the balls being directly in contact against arcuate internal portions of the shafts” the limitations have been rejected under 35 U.S.C. 112(a) and 112(b) for issues pertaining thereto.  The newly added limitations and the arguments pertaining to their scope have been addressed as best understood in the prior art rejection above.
In regards to the remarks directed to claims 1, 20 and 26, specifically “shafts” or “both of the shafts” the limitations require both shafts to have “arcuate internal portions”.  However, the inner shaft would have arcuate external portions.  As claims 1 and 20 only pertain to contact against arcuate internal portions, rather than contacting both shafts, the limitations as best understood are met.
In regards to claim 26, while the limitations are directed to “both of the shafts”, it is noted that the claims are open-ended and the shaft structures are not precluded from being considered to include additional elements.  As such, the inner shaft (1) of Fevre et al. may be considered to include one of the rails (45; thus providing the oblique raceway (31,45) as indicated in the previous office action, with concave face 46) as a subcomponent.
Examiner notes that the amended dependency of some of the claims was unanticipated and some of the dependent claims have been moved from rejections under 103 to rejections under 102.  This does not constitute a new ground(s) of rejection, but a shift in response to the changes in dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616